DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
	This action is in response to applicant’s amendment received 05/06/2021.
		All matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claims which now places the application in condition for allowance over the prior art of record.

Allowable Subject Matter
Claims 1-9, 11, and 14-20 have been allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding Claims 1 and 20, 
Edme et al. (US 20150114777 A1) teaches embedded magnets disposed between two handles for connecting two articles of luggage.
Ranken et al. (US 20130175129 A1) teaches magnetic connecting strips for affixing two luggage articles on either side.
With respect to claims 1 and 20, allowability has been determined because the prior art doesn’t teach the plurality of second connectors as handgrips pivotally coupled to the suitcase.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/JUSTIN CAUDILL/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733